DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
 
Election/Restrictions
Claims 1, 4, 6-15, 17 are allowable. The restriction requirement among species, as set forth in the Office action mailed on July 28, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 28, 2020 is partially withdrawn. 
Regarding claim 5. Claim 5 directed to wherein the dummy structure pattern comprises a same material as a material of the auxiliary wiring pattern.  Applicant’s originally filed specification states The light extraction material may be light scattering particles10 having high refraction indexes such as TiO2, BaTiO3, ZrO2, ZnO, or SiO2. Applicant’s claim 1 states that the dummy structure pattern is a light scattering material.  The Auxiliary wiring pattern can’t be SiO2.  since SiO2 is not electrically conductive.
Therefore claim 5 is withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
Regarding claims 11-13. Claims 11-13 direct to Figs. 8-9 in which does not show the allowable subject matter of a surface of the passivation pattern in the dummy area has an uneven structure corresponding to a surface of the substrate having an uneven structure where the dummy structure pattern is disposed are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
Regarding claims 18-27. Claims 18-27 directed to species are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding claims 5, 11-13, 18-27, this application is in condition for allowance except for the presence of claims 18-27 directed to species non-elected without traverse.  
Accordingly, claims 5, 11-13, 18-27 have been cancelled

Allowable Subject Matter
Claims 1, 4, 6-10, 14, 15, 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

With respect to independent claim 1, there is no teaching, suggestion, or motivation for the combination in the prior art for wherein a surface of the passivation pattern in the dummy area has an uneven structure corresponding to a surface of the substrate having an uneven structure where the dummy structure pattern is disposed, wherein the dummy structure pattern comprises a light extraction material, and wherein the light extraction material includes light scattering particles.
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Kim et al (U.S. 2016/0285038), Kwon et al (U.S. 2014/0070174), Lee et al (U.S. 2014/0159002), Kim et al (U.S. Patent 9871081)

  With respect to independent claim 10, there is no teaching, suggestion, or motivation for the combination in the prior art for wherein a surface of the passivation pattern in the dummy area has an uneven structure corresponding to a surface of the substrate having an uneven structure where the dummy structure pattern is disposed, wherein the dummy structure pattern comprises a light extraction material, and wherein the light extraction material includes light scattering particles.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Kim et al (U.S. 2016/0285038), Kwon et al (U.S. 2014/0070174), Lee et al (U.S. 2014/0159002), Kim et al (U.S. Patent 9871081)
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822